Citation Nr: 1744387	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-34 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service connected disabilities. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 

INTRODUCTION

The Veteran had active duty service in the United States Navy from August 1985 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  The transcript is of record. 


FINDING OF FACT

The Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it must be rated 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When the Board conducts a TDIU analysis, it must take into account the individual's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).

The Veteran was service-connected for obstructive sleep apnea at 50 percent from March 6, 2008.  His secondary polycythemia was service connected at 40 percent from March 6, 2008.  His right knee and left knee arthroplasties were service connected at 10 percent from March 6, 2008.  The Board notes the Veteran's left knee arthroplasty disability rating increased to 30 percent from December 1, 2009.  His right knee arthroplasty disability rating increased to 30 percent from December 1, 2010.  Furthermore, the Board acknowledges the rating for Veteran's knees increased to100 percent when the Veteran had knee replacement surgeries.  The Veteran's degenerative disc disease of L4-5, left forearm scar, and abdomen scar are all rated as noncompensable.  The Veteran's combined service rating was 80 percent from March 6, 2008 and 90 percent from December 1, 2010.  Moreover, he has a single disability rated at least at 40 percent; thus, the schedular requirements for TDIU have been met for the entire appeal period.  

The Board notes during his time in service the Veteran worked aboard a ship in the Navy and then continued working as a Military Sealift Commander after service.  The Veteran had to stop working because of his service-connected knee disabilities.  In an October 2008 report and a March 2009 report, the Veteran was found unfit for sea duty because he was not fit for impact activities.

The Veteran underwent several VA examinations.  In December 2010, the examiner noted the Veteran retired from his previous job because he was unable to meet its lifting and carrying requirements.  The examiner stated that the Veteran would be unable to return to his previous occupation.  However, he could work in a job that required limited walking, standing, or lifting.  The examiner concluded the Veteran could do some type of sedentary work.  In a December 2013 VA examination, the examiner concluded the Veteran's back and knee disabilities did not impact his ability to work.

The evidence of record also includes opinions from the Veteran's private doctors.  In a September 2011 opinion, his private doctor noted that his initial improvement in knee pain was no longer shown as the Veteran had problems with prolonged sitting or standing.  The examiner also noted the Veteran's low back pain was exacerbated by prolonged sitting or standing.  In June 2015, the Veteran's private doctor submitted an opinion concluding that the chronic pain the Veteran experienced in his knees and lower back would make it "very difficult" for the Veteran to sustain gainful employment. 

The Board also considers the Veteran's lay statements about his employability.  The Veteran submitted lay statements in September 2011 and May 2012 stating his constant back and knee pain have made it difficult for him to find work.  Moreover, his sleep apnea made him tired, and he fell asleep after sitting for more than an hour.  The Veteran made similar statements at his Board hearing in April 2017.  The Veteran stated after his knee operations he was unfit to go back to work.  He was unable to lift items or carrying things.  The Veteran also tried to work in the post office and as a gas meter, but was told he moved too slowly for both jobs.  The Veteran also noted he suffered from daily back pain.  His lay statements are both competent and credible.  

The Board considers the December 2010 VA examiner's opinion that the Veteran could obtain sedentary employment.  However, the evidence includes statements from the Veteran's private doctors and the Veteran indicating that his back and knee pain is exacerbated by prolonged sitting and standing.  Additionally, the Veteran stated his sleep apnea makes him tired, and he falls asleep after sitting for over an hour.  Accordingly, the Board finds that sedentary employment would not work for the Veteran.

Moreover, the Board must take into account the Veteran's education, training, and work history.  Pederson, 27 Vet. App. 276.  The Veteran's entire work history and training has been in jobs which require physical labor.  All the medical evidence of record suggests the Veteran would not be able to work in the jobs he previously held because of his service-connected disabilities.  The Veteran is unable to lift or carry heavy loads and is prevented from doing any jobs that require prolonged standing.  Therefore, when the Veteran's previous work history is taken into account, the Board finds the preponderance of the evidence shows the Veteran is unemployable.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 


ORDER

Entitlement to a TDIU is granted. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


